SARTAIN, Judge.
This is the second of three cases consolidated for trial. In the instant matter John R. Cooper seeks judgment against Richard J. Eiswirth and his liability insurer, Hardware Dealers Mutual Fire Insurance Company, for personal injuries and special damages incurred by him as a result of the accident.
For reasons stated by us this day in the case of Richard J. Eiswirth v. John R. Cooper et al., 223 So.2d 884, we hold that the judgment rendered in the instant matter against John R. Cooper must be reversed and that Mr. Cooper is entitled to a judgment against Richard J. Eiswirth and his insurer.
Mr. Cooper sustained an abraded laceration of the scalp as well as contusions and sprains of his right ankle and left little finger. The scalp lacerations required twelve stitches to repair. Mr. Cooper was seen by his doctor on five office visits and was ultimately discharged on August 29, 1966. While the scar was apparent and readily noticeable for sometime following the accident it had almost completely disappeared by the time of the trial. The treating physician testified that he would not recommend surgery for cosmetic reasons. The sprains of the ankle and finger subsided within two or three weeks after the accident. Mr. Cooper lost one day from work and several days inconvenience. Under these circumstances we feel that the sum of $750.00 is a reasonable award and adequately compensates Mr. Cooper not only for the pain and suffering he endured but for the cosmetic disadvantage experienced during the period of recovery.
Mr. Cooper is also entitled to receive the sum of $776.87 representing special damages, itemized as follows: $670.00 for the loss of his automobile, $83.47 for medical expenses, and $23.40 for wrecker charges. Of this amount Mr. Cooper’s collision insurer, United States Fidelity & Guaranty Company, is entitled to be subrogated on its petition of intervention in the amount of $492.50, representing sums it paid to Mr. Gooper for the loss of his automobile.
Accordingly, for the above and foregoing reasons the judgment of the district court dismissing Mr. Cooper’s demands is reversed, annulled and set aside and judgment is rendered herein in favor of John R. Cooper and against Richard J. Eiswirth and Hardware Dealers Mutual Fire Insurance Company in solido, in the sum of $750.00 for personal injuries and in the additional sum of $776.87 for special damages, of which amount United States Fidelity & Guaranty Company is subrogated to the sum of $492.50, all with legal interest thereon from date of judicial demand until paid and for all costs of this suit.
Reversed and rendered.